Notice of Pre-AIA  or AlA Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AlA.
Examiner of Record
	The examiner of record has changed from Stuart Baum to Brian Sullivan.  

Claim Status
Claims 5 and 10-20 are pending.
Claims 10-19 are withdrawn from consideration for being drawn to non-elected inventions.
Claims 5 and 20 are rejected.

Objections
In claim 5 the amendment has resulted in the phrase “wherein the male-sterile wheat plant is comprises triple homozygous mutations” this should be “wherein the male-sterile wheat plant comprises triple homozygous mutations”.  Appropriate correction is required.

Response to Arguments - 35 USC § 112 Indefiniteness
	Applicant’s amendments filed 04/12/2021 overcome the rejections of record.  

Response to Arguments - 35 USC § 112 Written Description
	Applicant’s amendments filed 04/12/2021 overcome the rejections of record.  

Response to Arguments - 35 USC § 112 Enablement


Response to Arguments - 35 USC § 103
Applicant's amendments filed 04/12/2021 have overcome the rejection of record; however, a new rejection under 35 USC 103 has been applied in light of the amendments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 5 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Albertsen, US 7,893,317 B2, February, 22, 2011 in view of Uauy, A modified TILLING approach to detect induced mutations in tetraploid and hexaploid wheat, August 28, 2009.
The claims are drawn to a method of controlling male fertility in a wheat plant, comprising: introducing into a male-sterile wheat plant one or more Ms26 male- fertility polynucleotides, wherein the male-sterile wheat plant is comprises triple homozygous mutations in its genomes for a wheat Ms26 male-fertility gene which confers male-sterility to the wheat plant; and wherein the one or more Ms26 male-fertility polynucleotides encodes one or more Ms26 male-fertility polypeptides, wherein the one or more Ms26 polynucleotides is native to a monocot species other than wheat and wherein the expression of the one or more Ms26 male-fertility polypeptides encoded by the Ms26 male- fertility polynucleotides makes the male-sterile wheat plant male fertile (Claim 5).  The method of claim 5, wherein expression of two or more introduced Ms26 male-fertility polynucleotides from a monocot species other than wheat restores male fertility to the male-sterile wheat plant (Claim 20).
	With respect to claims 5 and 20, Albertsen teaches a method of controlling male fertility, comprising introducing into a male-sterile maize plant one or more Ms26 male-fertility polynucleotides wherein the male-sterile plant comprises homozygous mutations in its genomes for a Ms26 male-fertility gene which confers male-sterility to the wheat plant, wherein the one or more Ms26 male-fertility polynucleotides is native to a monocot species other than wheat and wherein the expression of the one or more Ms26 male-fertility polypeptides encoded by the Ms26 male-fertility polynucleotides makes the male-sterile wheat plant male fertile; “One of ordinary skill in the art can readily assess the variant or fragment by introduction into plants homozygous for a stable male sterile allele of Ms26, followed by observation of the plant’s male tissue development  The sequences of the invention may be isolated from any plant. Preferably, plants include corn, soybean, sunflower, safflower, canola, wheat, barley, rye, alfalfa, rice, cotton and sorghum”(Albertsen, Column 7, Paragraph 4- Column 8, Paragraph 1).  
	With respect to claims 5 and 20, Albertsen does not teach a male-sterile wheat plant comprising triple homozygous mutations.
	With respect to claims 5 and 20, Uauy teaches a method for generating mutant alleles in wheat and teaches motivation and strategy for generating homozygous lines in whaet comprising a hexaploid genome (Uauy, Page 1, Abstract; Uauy, Page P, Column 1, Paragraph 2; Uauy, Page 7, Column 2, Paragraph 2). 
	At the time of filing it would have been obvious to the ordinary artisan to perform the method of Albertsen in wheat plants by generating male sterile wheat plants comprising triple homozygous mutations using the mutation generation and homozygosing hexaploid wheat method of Uauy.  This would have been obvious because the agricultural benefits of manipulating male sterility are as important and applicable in the monocot wheat as they are in the plant of Albertsen (maize).  A person of ordinary skill would have expected that a triple mutant may be necessary for a loss of given the hexaploid nature of some wheat lines. It would have been obvious to complement the triple homozygous mutant in wheat plants with one or more than one nucleic acid sequence in order to find a single or combination of sequences which best complement the phenotype, additionally it would have been obvious to the ordinary artisan at the time of filing to perform the complementation with more than one sequence in order to better understand the genetic interactions governing male fertility in wheat.  It would be obvious to apply the method of Albertsen to wheat plants as Albertsen discusses alleles of wheat as being a preferred sources of alleles able to complement the Ms26 allele, additionally it would have been obvious to use wheat because there are established systems for generating mutants in that organism in specific loci.  Finally, it would have been obvious to generate mutants homozygous for the mutation as this can most effectively generate null mutants for a specific allele.  The ordinary 
Conclusion
Claims 5 and 20 are rejected.
Applicant's amendment necessitated the new grounds of rejection presented in this Office action. Accordingly, THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Amjad Abraham can be reached on 571-270-7058. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair.Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BRIAN JAMES SULLIVAN/Examiner, Art Unit 1663             

/MATTHEW R KEOGH/Primary Examiner, Art Unit 1663